DETAILED ACTION
	This is the first office action for US Application 17/460,975 for a Mounting Assembly for Mounting a Photovoltaic Module.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The specification and claims use the term “hat-shaped”.  However, a hat can have a variety of shapes, so it is unclear what shape Applicant is claiming with the use of the term.
Claim 1 recites the limitation "the mounting base" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fastener axis" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the mounting base" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the fastener axis" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second hat-shaped channel rim" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the deflection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the middle" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the glass surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the elevation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the bottom" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the photovoltaic frame" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the rated mechanical load" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the middle" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the glass surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the elevation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the base" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the length of the mounting assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the supported photovoltaic module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the overall length of the photovoltaic module" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first hat-shaped channel rim" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first hat-shaped channel rim" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the photovoltaic (PV) module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the photovoltaic (PV) module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,991,368 to Astmutz.  Regarding claim 1, Astmutz describes a mounting assembly comprising a reinforcement channel (14, 18) configured to nest around a first base (66) of a first hat-shaped channel (78).  The first hat-shaped channel is configured to nest around a second base (153) of a second hat-shaped channel, and the second hat-shaped channel is configured to nest around a load distributing channel.  The reinforcement channel is configured to be removable with respect to a fastener (46).  The fastener (46) is received through apertures (42) located within the reinforcement channel, and the channel is of a certain length that is sufficient to add stiffness to an object being supported by the mounting assembly.
Claims 1 recites limitations to the first hat-shaped channel, second hat-shaped channel, load distributing channel, and mounting base.  However, those elements are not positively recited in the claim.  The claim only recites the reinforcement channel and functional language about the configuration of the reinforcement channel.
Regarding claim 2, the second hat-shaped channel is not positively recited in the claim, and therefore limitations to it do not limit the claim.  Regarding claim 3, the first hat-shaped channel, the load distributing channel, the mounting base, and the second hat-shaped channel, are not positively recited in the claim.  The claim only recites the reinforcement channel and functional language about the configuration of the reinforcement channel.  Regarding claim 4, the second hat-shaped channel is not positively recited in the claim, and therefore limitations to it do not limit the claim.
Regarding claim 5, the reinforcement channel can be used to support a photovoltaic module, and is of a sufficient length and stiffness to prevent deflection of the middle of a glass surface of a photovoltaic module from moving below a elevation of a bottom of a photovoltaic module frame under a rated load of the PV module.
Regarding claim 6, the reinforcement channel can be used to support a photovoltaic module, and is of a sufficient length and stiffness to prevent deflection of the middle of a glass surface of a photovoltaic module from moving below a elevation of a base of a first hat-shaped channel.
Regarding claim 7, the photovoltaic module is not positively recited in the claim, and therefore limitations to it do not limit the claim. A supported photovoltaic module could extend no more than 43% of the overall length of photovoltaic module beyond the mounting assembly in either direction.  Regardings claim 8 and 9, the first hat-shaped channel is not positively recited in the claim, and therefore limitations to it do not limit the claim.

Regarding claim 10, the photovoltaic module is not positively recited in the claim, and therefore limitations to it do not limit the claim. The mounting assembly has a length such that not more than 43% of overall length of a photovoltaic module extends beyond the mounting assembly in either lengthwise direction. 
Regarding claim 11, the photovoltaic module is not positively recited in the claim, and therefore limitations to it do not limit the claim. The mounting assembly has a length such that not more than 900mm the photovoltaic module in a lengthwise direction extends beyond the mounting assembly on either lengthwise side of the mounting assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0194896 to Martin
US 2004/0115004 to Serrano	US 2020/0313603 to Uppu
US 20220060143 to Neal
US 10749459 to Liu
US 10461682 to Schuitt
US 10511255 to Prat
US 9825581 to Wildes
The above prior art discloses various mounting assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632